Citation Nr: 0305001	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  99-21 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
postoperative residuals of a carcinoid tumor of the right 
lung.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel

INTRODUCTION

The veteran had active military service from August 1981 to 
November 1998.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which assigned a noncompensable evaluation for 
carcinoid tumor, status post right middle and right lower 
lobectomy, after granting service connection for this 
disability.  By a rating decision of January 2000, the RO 
granted a 10 percent evaluation for the disability, from the 
effective date of service connection.  It separately 
evaluated the thoracotomy scar as noncompensably disabling.  

The veteran offered testimony before the undersigned Veterans 
Law Judge during a hearing at the RO in June 2001.  A 
transcript of the hearing is of record.

When the veteran's case was before the Board in September 
2001, the Board denied a compensable evaluation for the 
veteran's thoracotomy scar and remanded the issue regarding 
the initial rating for postoperative residuals of a carcinoid 
tumor of the right lung to the RO for additional development 
and readjudication.  The case was returned to the Board in 
February 2003 for further appellate action.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the veteran's appeal have been 
obtained.

2.  On pulmonary function testing in August 1998, the 
veteran's Forced Vital Capacity (FVC) was 96 percent of 
predicted, his Forced Expiratory Volume in one second (FEV-1) 
was 94 percent and the ratio of his FEV-1 over FVC (FEV-
1/FVC) was 79 percent.

3.  On pulmonary function testing in November 1999, the 
veteran's FVC was 90 percent, FEV-1 was 92 percent and his 
FEV-1/FVC was 78 percent.

4.  On pulmonary function testing in July 2001, the veteran's 
FVC was 85 percent, FEV-1 was 76 percent and his FEV-1/FVC 
was 75 percent; total lung capacity was 88 percent of 
predicted, and diffusion capacity corrected for volume was 
140 percent of predicted.

5.  On pulmonary function testing in October 2002, the 
veteran's FVC was 86 percent, his pre-bronchodilator FEV-1 
was 77 percent, his post-bronchodilator FEV-1 was 81 percent, 
and his FEV-1/FVC was 74 percent; diffusion capacity for 
carbon  monoxide corrected for volume was 102 percent of 
predicted.

6.  The veteran experiences no more than mild obstructive 
defect, without evidence of marked impairment of health, with 
no evidence of recurrence or metastasis; his residual lung 
volume and diffusion capacity are within normal limits.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
respiratory disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Codes 6820, 
6844 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2002) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability at issue.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability, except 
as noted below.

The veteran's service medical records reflect that in April 
1992, he underwent resection of the middle and lower lobes of 
the right lung after a tumor was discovered.  He tolerated 
the procedure well and his immediate postoperative course was 
uncomplicated.  The veteran was placed on limited duty for a 
six-month period and was found fit for full duty in November 
1992.  On pulmonary function testing in August 1998, the 
veteran's FVC was 96 percent of predicted, his FEV-1 was 94 
percent and the ratio of his FEV-1/FVC was 79 percent.  The 
veteran's service personnel records indicate that he was 
discharged from service in November 1998.

A VA respiratory examination was conducted in May 1999.  On 
physical examination, there was no evidence of cor pulmonale 
or pulmonary hypertension.  There was no jugular venous 
distension.  The examiner found no evidence of restrictive 
lung disease.  The veteran had normal excursion on deep 
inspiration.  There were no deficits on percussion or 
palpation of the veteran's chest.  The veteran reported that 
he had undergone pulmonary function tests in September 1998 
and that the results had been satisfactory.  The diagnosis 
was carcinoid tumor, status post resection of the right upper 
lobe and right middle lobe, resolved post lobectomy.  The 
examiner concluded that the veteran had no functional 
residual deficit from the operation, but that pulmonary 
function tests were necessary to entirely exclude the 
possibility of deficit.  

A VA general medical examination was also conducted in May 
1999.  The examiner noted that the veteran had clear breath 
sounds and was normal to percussion and palpation.  He noted 
that the veteran had no respiratory symptoms that affected 
his daily activities.  The veteran was observed to be in good 
physical condition.  He denied any wheezing with activity.  
The examiner diagnosed history of carcinoid lung tumor with 
no residual dysfunction.  He noted that the veteran did not 
experience any limitation.

The veteran was seen at a VA facility in June 1999 with 
complaints of general malaise and body aches, as well as a 
frontal headache.  He denied fever, chills and cough.  He 
stated that the aches were not relieved with Tylenol.  His 
previous surgery was noted.  The veteran's lungs were clear 
to auscultation.  No diagnosis or impression was noted in the 
treatment record.

The veteran was afforded a further VA examination in November 
1999.  The veteran's claims folder was reviewed and the 
history of his respiratory disability was noted.  The veteran 
reported that since his surgery he had experienced common 
colds or viral infections with greater frequency.  He 
acknowledged symptomatic shortness of breath but denied any 
chronic cough, hemoptysis or wheezing.  He specifically 
expressed that his dyspnea on exertion was non-limiting.  He 
denied any functional limitation, stating that he did not let 
his respiratory disability hold him back.  He denied any 
current treatment except for periodic antibiotics for 
respiratory infections.  

On physical examination, the veteran's respiratory rate was 
12 and easy.  There was no redundant tissue suggestive of 
pharyngeal or laryngeal airway obstruction.  There was no 
jugular venous distension, lymphadenopathy or other 
abnormality.  The veteran had normal excursion with 
respiration.  The lung fields were clear to auscultation 
bilaterally.  There were very slightly decreased breath 
sounds at the right lower lobe and there was slightly 
increased resistance to percussion over the extreme right 
lower lobe.  Heart sounds were normal with regular rate and 
rhythm.  There was no clubbing, cyanosis or edema on 
examination of the extremities.  Peripheral pulses and 
capillary refill were good.  The examiner noted that a June 
1999 X-ray revealed evidence of previous right thoracotomy 
but no other acute disease.  Pulmonary function tests 
performed in conjunction with the November 1999 examination 
revealed FVC of 90 percent of predicted, FEV-1 of 92 percent 
of predicted and FEV-1/FVC of 78 percent of predicted.  The 
examiner indicated that the flow volume loop was normal in 
configuration and that spirometry performed pre-and post-
bronchodilators revealed a normal FEV-1 and flow volume 
curve.  The FEV-1 to flow volume curve ration was 78 percent.  
Flow in the small airways was intact and there was no 
significant change after bronchodilators.  Lung volumes were 
normal.  The impression was normal study with no evidence of 
upper airway obstruction or restriction.  Diffusion capacity 
was not performed, and it was noted that the test was not 
ordered.

At his hearing before the undersigned in June 2001, the 
veteran  reported that he worked as a pump mechanic and that 
he sometimes experienced a burning sensation in his right 
lung when he exerted himself.  He indicated that those 
episodes occurred approximately 10 times per month and 
generally lasted 10 to 15 minutes.  He stated that he worked 
in excess of 40 hours per week and that he had not missed any 
work due to his respiratory disability.  The veteran denied 
having been diagnosed with asthma or any other type of lung 
ailments.  He also denied being on any medication for his 
respiratory disability.  He testified that he had been seen 
at a VA facility in approximately April 1999 because he had 
been feeling poorly in general.  He noted that he had started 
seeing a family physician and that she had recommended that 
he see a pulmonologist for any future respiratory concerns.  
He refused the opportunity to obtain copies of his 
physician's records to submit in support of his appeal.

Private medical records dated in July 2001 show that the 
veteran underwent pulmonary function testing.  His FVC was 85 
percent of predicted, FEV-1 was 76 percent of predicted and 
FEV-1/FVC was 75 percent of predicted.  Total lung capacity 
was 88 percent of predicted and the diffusion capacity 
corrected for volume was 140 percent of predicted.  The 
examiner indicated that the FVC was normal and the FEV and 
FEV/FVC ratio were slightly decreased.  He noted that there 
was no significant improvement after inhaled bronchodilators.  
Lung volumes were noted to be normal, and diffusion capacity 
was normal as well.  A July 2001 letter from the veteran's 
pulmonologist indicates that the pulmonary function studies 
revealed a very mild obstructive defect.  He noted that chest 
X-rays revealed some scarring at the right base but no acute 
process.  He stated that no further evaluation or treatment 
was indicated at that time.  He did indicate that a 
surveillance bronchoscopy could be performed.

The RO contacted the veteran by letter in September 2001 and 
informed the veteran what evidence was required to establish 
entitlement to increased evaluations.  He was instructed to 
identify any records which might be supportive of his claim.  
There has been no response to this letter.

A VA respiratory examination was conducted in October 2002.  
The veteran's history was summarized, to include the results 
of previous pulmonary function testing.  The veteran 
complained of shortness of breath with heavy exertion.  He 
also reported that he had less endurance in terms of 
cardiopulmonary status when exercising and performing such 
activities as running, walking and playing baseball.  He 
denied any particular limitation for exercise on flat 
surfaces.  He did indicate that he experienced difficulty 
walking up steps.  The examiner noted that the veteran had no 
history of tuberculosis, pulmonary embolism, other 
cardiovascular surgery or any diagnoses relating to cardiac 
status other than a history of cardiac murmur.  He also noted 
that the veteran was a non-smoker.  

On physical examination the veteran had full lung expansion 
with inspiration and expiration.  There was a right 
thoracotomy scar which was well healed with keloid formation.  
Auscultation of the lungs revealed clear lung fields 
throughout.  There was a slight decrease in breath sounds in 
the right base and mid lung fields compared with the left.  
Auscultation of the heart revealed S1 and S2 with no murmur 
except for a 2/6 systolic murmur, consistent with a murmur 
detected previously.  There was no clubbing, cyanosis or 
edema on examination of the extremities.  Pulmonary function 
testing revealed FVC of 86% of predicted, FEV-1 of 77 percent 
of predicted and 81 percent of predicted after 
bronchodilators, and FEV-1/FVC of 74 percent.  Diffusion 
capacity for carbon monoxide corrected for volume was 102 
percent of predicted.  The examiner noted that the veteran 
had experienced decreased pulmonary function over time.  He 
opined that the decrease in pulmonary function demonstrated 
by pulmonary function testing was due to the surgery which 
was performed in service.  



II.  Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002)).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the issue on 
appeal.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claim was most recently considered by the RO.  
The record reflects that through the statement of the case 
and supplements thereto, various letters from the RO to the 
veteran, and the Board's September 2001 remand, the veteran 
has been informed of the requirements for the benefit sought 
on appeal, the evidence and information needed to 
substantiate the claim, the information required of the 
veteran to enable the RO to obtain evidence on his behalf, 
the assistance that VA would render in obtaining evidence on 
the veteran's behalf, and the evidence that the RO has 
obtained.  Therefore, the Board is satisfied that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The veteran's service medical records have been associated 
with the claims folder.  Appropriate VA examinations have 
been conducted, and private medical records are also 
associated with the record.  Although he was instructed to 
identify any outstanding information or evidence which would 
allow VA to obtain further evidence in support of his claim, 
the veteran did not respond.  Neither the veteran nor his 
representative has identified any other evidence or 
information which could be obtained to substantiate the 
claims.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

III.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2002).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2002).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's respiratory disability is currently rated as 10 
percent disabling under the criteria for post-surgical 
residual of lobectomy.  Impairment resulting from a lobectomy 
is measured by a general rating formula for restrictive lung 
disease based upon current pulmonary functioning.  An 
evaluation of 10 percent is warranted when FEV-1 is 71 to 80 
percent of predicted; FEV-1/FVC is 71 to 80 percent; or 
Diffusion of the Lung for Carbon Monoxide by the Single 
Breath Method (DLCO(SB)) is 66 to 80 percent of predicted.  A 
30 percent evaluation is awarded when there is FEV-1 of 56 to 
70 percent of predicted; FEV-1/FVC of 56 to 70 percent; or 
DLCO (SB) of 56 to 65 percent of predicted.  A 60 percent 
evaluation is warranted when there is FEV-1 of 40 to 55 
percent of predicted; FEV-1/FVC of 40 to 55 percent; DLCO 
(SB) of 40 to 55 percent of predicted; or maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  38 C.F.R. § 4.97, Diagnostic Code 6844 (2002).

Having carefully reviewed the merits of the veteran's claim, 
the Board must conclude that an evaluation in excess of 10 
percent is not warranted.  In this regard, the Board notes 
that none of the pulmonary function tests performed during 
the appeal period demonstrate impairment in excess of that 
contemplated by a 10 percent evaluation.  Accordingly, a 
rating in excess of the currently assigned 10 percent is not 
warranted.

Consideration has been given to assigning a staged rating; 
however, as discussed above, at no time during the period in 
question has the disability warranted a rating in excess of 
10 percent.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether the case should be 
referred to the Director of VA's Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2002).  The record reflects that the veteran has 
not required frequent periods of hospitalization for this 
disability.  In addition, the manifestations of the 
disability are those contemplated by the schedular criteria.  
There is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned evaluation.  Therefore, 
referral of the case for extra-schedular consideration is not 
in order.




ORDER

Entitlement to an initial rating in excess of 10 percent for 
postoperative residuals of a carcinoid tumor of the right 
lung is denied.




		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

